February 17, 1908. The opinion of the Court was delivered by
The plaintiff brought this action in a magistrate's court, for the loss of two barrels of flour valued at $10.20, and for $50.00 penalty for failing to pay or adjust the claim filed with defendant's agent, for the value of the flour, within ninety days.
The magistrate rendered judgment against the defendant for $60.20; the defendant appealed to the Circuit Court and the judgment was affirmed; whereupon there was an appeal to this Court.
The appellant's attorneys did not argue the case, but conceded that the case of Charles v. R.R., 78 S.C. 36, was conclusive, unless the United States Supreme Court should announce a different doctrine.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.